Citation Nr: 0808020	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1998 to 
December 2003.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The issue has been recharacterized to comport with the 
evidence of record.

The veteran was scheduled for an September 2005 video-
conference hearing before a Veterans Law Judge at the RO, but 
did not appear or indicate any desire to reschedule.  See 38 
U.S.C.A. § 20.704(d) (2006).


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the veteran has a low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service directly or presumptively.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.
The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination and opinion as to the existence of any 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for a low back 
disability that he claims first began in service.  The 
veteran indicates that during service in January 2003 he was 
treated for a pulled back muscle, and that he now experiences 
back pain when lifting and that his back pain impacts his 
daily life.  

The veteran's service medical records (SMRs) show that in 
January 2003 he was treated for a pulled muscle in his back.  
The treating clinician noted a loss of range of motion, and 
assessed the veteran with a low back strain.  

The record does not indicate, however, that the veteran 
currently has a low back disability.  
A VA examination was conducted in December 2003.  The 
examiner did not indicate that he reviewed the veteran's 
claims file, however, in-service treatment for an injury is 
not at issue.  The examiner noted the veteran's reporting 
that he strained his back during service and that he 
developed low back pain during active duty.  Likewise, the 
examiner noted that the veteran reported he had an achy back 
with any lifting greater than 100 pounds.  

Upon examination, it was observed that the veteran walked 
with a normal gait, had a negative straight leg raise, had 
5/5 strength, had intact sensation, and had +2 reflexes of 
the lower extremities.  Palpation of the veteran's spine did 
not cause him to complain of pain, and he had a full range of 
motion of his lumbosacaral spine without difficulty.  A final 
impression of occasional low back pain was given.  

Imaging conducted for the VA examination of the veteran's 
lumbosacral spine revealed no evidence of loss of stature of 
the disc space or vertebral body stature.  The soft tissues 
were unremarkable and an impression of normal lumbar spine 
was given.

VA treatment reports dated in January 2004 indicate that the 
veteran reported lower back cramps when lifting objects, and 
that he had occasional low back discomfort, which occurs off 
and on.  There was, however, no diagnosis of a back 
disability

Although the veteran's statements of back pain that he has 
experienced since service are accepted as credible, he is not 
competent to offer an opinion as to matters requiring medical 
expertise, such as a diagnosis of a disease or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Furthermore, pain alone, 
without a diagnosed or identifiable underlying condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  A condition or injury that occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which does 
not show that the veteran currently has a low back condition.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  Colvin v. Derwinski, 1 Vet. App. 171. 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a low 
back disability is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back condition is 
denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


